Case 1:17-mc-00151-LPS Document 241 Filed 02/12/21 Page 1 of 1 PageID #: 7097




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                                 :
 CRYSTALLEX INTERNATIONAL                        :
 CORPORATION,                                    :
                                                 :
                Plaintiff,                       :
                                                 :
         v.                                      :       C.A. No. 17-mc-151-LPS
                                                 :
 BOLIVARIAN REPUBLIC OF                          :
 VENEZUELA,                                      :
                                                 :
                Defendant.                       :
                                                 :


                                    NOTICE OF APPEAL

       Notice is hereby given that the Bolivarian Republic of Venezuela, defendant in the above-

captioned case, hereby appeals to the United States Court of Appeals for the Third Circuit from

the Opinion (D.I. 234) and Order of the District Court entered in this action on January 14, 2021

(D.I. 235).

                                                 Respectfully submitted,

                                                 /s/ Stephen C. Childs
 OF COUNSEL:                                     A. Thompson Bayliss (#4379)
                                                 Stephen C. Childs (#6711)
 Donald B. Verrilli, Jr.                         ABRAMS & BAYLISS LLP
 Elaine J. Goldenberg                            20 Montchanin Road, Suite 200
 Ginger D. Anders                                Wilmington, DE 19807
 MUNGER, TOLLES & OLSON LLP                      (302) 778-1000
 1155 F Street NW, 7th Floor                     bayliss@abramsbayliss.com
 Washington, D.C. 20004                          childs@abramsbayliss.com
 (202) 220-1100
                                                 Attorneys for Defendant Bolivarian Republic of
 Dated: February 12, 2021                        Venezuela
